Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the Terminal Disclaimer filed and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..first device, comprising: an interface to connect to a second device via a connector; and a mode component to receive from the second device a signal, the second device configured to send the signal, wherein the first device is configured to change from a first mode of operation to a second mode of operation based at least in part on the signal, the first mode of operation associated with a first speed of operation and the second mode of operation associated with a second speed of operation, the first speed of operation being faster than the second speed of operation.”
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
August 11, 2022